Citation Nr: 1206872	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine (lumbar spine disorder).

2.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is incorporated in the claims file. 

The claims at issue were previously remanded by the Board in November 2010 for further evidentiary development of requesting service hospitalization records.  This was accomplished, and the claims were readjudicated in a December 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran did not sustain a lumbar spine injury or disease in service.

3.  Symptoms of a lumbar spine disorder were not chronic in service.

4.  Symptoms of a lumbar spine disorder have not been continuous since service separation.

5.  The Veteran's current lumbar spine disorder is not related to his active service.

6.  The Veteran did not sustain a foot injury in service.

7.  Symptoms of a bilateral foot disorder were not chronic in service.

8.  Symptoms of a bilateral foot disorder have not been continuous since service separation.

9.  The Veteran's current bilateral foot disorder is not related to his active service.  

10.  The Veteran's bilateral foot disorder is not causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2011).

2.  A bilateral foot disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in May 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claims for service connection for lumbar spine or bilateral foot disorders; however, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a lumbar spine or foot injury or disease in service, or otherwise show in-service symptoms of a lumbar spine or foot disorder, or show an in-service event involving the lumbar spine or feet, there is no duty to provide a VA medical examination.  In this decision, the Board also finds that the weight of the evidence demonstrates no continuity of lumbar spine or bilateral foot disorder symptoms since service separation that could either serve as a nexus or as a factual basis for a medical nexus opinion.  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a lumbar spine disorder or bilateral foot disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The Board also finds that the some of the Veteran's service treatment records (STRs) have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, in a December 2011 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in a December 2011 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, 
and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that his current low back disability originated in service and has continued since that time.  During the Board personal hearing in October 2010, the Veteran testified that he injured his lower back by falling off a ladder while in service.  He stated that he fell approximately eight feet to the ground.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar spine injury or disease in service, and that symptoms of a lumbar spine disorder were not chronic in service.  In short, the service treatment records do not demonstrate lumbar spine complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic lumbar spine disorder.  The evidence in this case includes the August 1955 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The August 1955 service separation examiner's review of the history is negative for any reports of symptoms of a back injury or lumbar spine disorder.  The August 1955 service separation clinical findings by the examiner revealed no lumbar spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of lumbar spine injury in service, or complaints, treatment, or diagnosis of a lumbar spine disorder either during service or at service separation in August 1955.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in 
August 1955.  As indicated, at the August 1955 service separation examination, the Veteran did not report any lumbar spine disorder symptoms, and his spine was clinically evaluated as normal.  Following service separation in August 1955, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until March 2003.  The evidence shows that a lumbar spine disorder first manifested many years after service in March 2003, notably over 48 years after service discharge, when the Veteran was diagnosed with lumbar spine stenosis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until March 2003 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic lumbar spine disorder symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, and continuous lumbar spine disorder symptoms since service, made in the context of the April 2007 claim for service connection (disability compensation) for a lumbar spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, and continuous post-service lumbar spine disorder symptoms are inconsistent with Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

During the October 2010 Board personal hearing, the Veteran testified that he had sustained a lumbar spine injury service when falling from a ladder, and that he has had continuous lumbar spine disorder symptoms since service.  The Veteran's recent statements of a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, and continuous post-service lumbar spine disorder symptoms are also inconsistent with the Veteran's own history and the findings in VA treatment records.  VA treatment records dated from December 2004 to May 2007 reflect that the Veteran was diagnosed with a lumbar spine disability in March 2003, but do not reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation before 2003.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a lumbar spine injury in service, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more credible than the more ambivalent statements regarding a lumbar spine disorder made pursuant to the recent claim for compensation benefits, including assertions at the personal hearing.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  The Board also notes that the Veteran's service connection claims to VA for other disabilities in August 1955, April 2005, and August 2005 did not include or mention the lumbar spine disorder; the first time the Veteran had asserted a lumbar spine injury during service and continuous lumbar spine disorder symptoms since service was in April 2007.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding an in-service lumbar spine injury, chronic in-service lumbar spine disorder symptoms, and continuous post-service lumbar spine disorder symptoms.  As indicated, there is no credible evidence of an in-service lumbar spine injury, chronic in-service lumbar spine disorder symptoms, or continuous post-service lumbar spine disorder symptoms.  Further, there is no medical opinion that relates the current lumbar spine disorder to service, and no factual basis for such an opinion, because there was no in-service lumbar spine injury or disease or continuity of symptoms since service; therefore, any such purported opinion of nexus to service would be speculative.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for a Bilateral Foot Disorder

The Veteran has claimed service connection for a bilateral foot disorder, which he essentially contends developed secondary to his lumbar spine disorder.  While this claim appears to be for secondary service connection, the Board will also consider whether the bilateral foot disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a bilateral foot injury in service, and that bilateral foot disorder symptoms were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a foot injury or symptoms of a chronic bilateral foot disorder.  The August 1955 service separation clinical evaluation does not note any findings of a bilateral foot disorder, indicating as normal the "lower extremities."  The clinical examination at service separation does not reflect a diagnosis of a bilateral foot disorder at service separation.  The Veteran has also not contended that bilateral foot symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral foot disorder have not been continuous since service separation in 
August 1955.  As indicated, at the August 1955 service separation, the Veteran did not report any bilateral foot disorder symptoms and his feet were clinically evaluated as normal.  Following service separation in August 1955, the evidence of record shows no complaints, diagnosis, or treatment for any bilateral foot disorder until 2001.  The evidence shows that a bilateral foot disorder first manifested many years after service in 2001, notably over 46 years after service discharge.  See Maxson, 230 F.3d at 1333.    

While the Veteran is competent to state that he had bilateral foot disorder symptoms at any time, the Board finds that the Veteran's more recent assertions of continuous bilateral foot symptoms since service, made in the context of the April 2007 claim for service connection (disability compensation) for a bilateral foot disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  

The Board finds the Veteran's recent statements of continuous post-service bilateral foot disorder symptoms are inconsistent with the Veteran's own histories and complaints reflected in VA treatment records.  Also, during the October 2010 Board personal hearing, the Veteran testified that bilateral foot disorder symptoms had been continuous since service separation.  VA treatment records dated from December 2004 to May 2007 reflect that the Veteran reported foot pain since 2001, but do not reflect any report of continuous bilateral foot disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention continuous bilateral foot disorder symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more credible than the more ambivalent statements regarding a bilateral foot disorder made pursuant to the recent claim for compensation benefits, including assertions at the personal hearing.   The Board also notes that Veteran's service connection claims to VA for other disabilities in August 1955, April 2005, and August 2005 did not include or mention the bilateral foot disorder.  The first time the Veteran had asserted continuous bilateral foot disorder symptoms since service was in April 2007.  

For these reasons, the Board finds that that the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral foot disorder, and outweighs the Veteran's more recent contentions regarding continuous post-service bilateral foot disorder symptoms; therefore, there is no credible evidence of continuous symptoms of a bilateral foot disorder since service.  

Further, there is no medical opinion that relates the current bilateral foot disorder to service, and no factual basis for such an opinion, because there was no in-service injury or disease of the feet, no chronic symptoms in service, and no continuous symptoms since service separation that could either serve as a nexus to service or as a factual basis for a medical nexus opinion.  Any such purported opinion of nexus to service would be speculative.  Furthermore, as service connected has been denied for a lumbar spine disability, it is not a service-connected disability; service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for bilateral foot disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


